

117 HR 5269 IH: Emergency Rental Assistance Program Improvement Act of 2021
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5269IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Ms. Bush (for herself and Mr. Bowman) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo expand public access to tenant financial assistance programs, and for other purposes.1.Short titleThis Act may be cited as the Emergency Rental Assistance Program Improvement Act of 2021 or the ERAP Improvement Act of 2021. 2.Collaboration with public entities(a)In generalSection 501 of subtitle A of title V of Division M of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a) is amended—(1)in subsection (c)(5)(A)—(A)by striking 10 percent and inserting 15 percent; and(B)by striking related to such funds. and inserting related to such funds and for collaboration with public entities as described in subsection (n).; and (2)by adding at the end the following:(n)Collaboration with public entities(1)In generalThe Secretary of the Treasury shall, not later than 30 days after the enactment of this subsection, issue guidance designed to instruct eligible grantees with respect to how best to collaborate with public entities to provide application assistance services.(2)Use of amounts paid to eligible granteeNotwithstanding subsection (c)(5), an eligible grantee that collaborates with public entities pursuant to the guidance issued by the Secretary of the Treasury pursuant to paragraph (1) may use amounts available for administrative costs under section (c)(5) to, in coordination with one or more public entities, develop any administrative infrastructure necessary to provide application assistance services, including—(A)training the employees of a public entity or other designated institutional representative of a public entity about how to complete the emergency rental application process;(B)maintaining physical and electronic copies of all documents needed to apply for assistance;(C)establishing methods of communication between eligible grantees, public entities, community organizations, and individual households;(D)providing language translation services;(E)developing community outreach materials, programs, and initiatives; and(F)collecting and storing relevant documentation on-site at the public entity, or with a third party in a manner that complies with Federal, State, and local law. (3)DefinitionsIn this subsection:(A)Application assistance servicesThe term application assistance services means—(i)distributing applications for assistance to individuals that may qualify for assistance; and (ii)assisting individuals applying or assistance.(B)Public entityThe term public entity includes—(i)public elementary schools and public secondary schools (as such terms are defined under section 8101 of the Elementary and Secondary Education Act of 1965);(ii)public libraries;(iii)HUD-approved housing counseling agencies and other entities receiving funds under section 3204 of the American Rescue Plan Act of 2021;(iv)courts that handle eviction related matters;(v)public housing agencies;(vi)public transit systems;(vii)State departments of motor vehicles;(viii)the United States Postal Service; and(ix)Federal, State, and local social service providers. .(b)Collaboration with public entitiesSection 3201 of the American Rescue Plan Act of 2021 is amended by adding at the end the following: (i)Collaboration with public entities(1)In generalThe Secretary of the Treasury shall, not later than 30 days after the enactment of this subsection, issue guidance designed to instruct eligible grantees with respect to how best to collaborate with public entities to provide application assistance services.(2)Use of amounts paid to eligible granteeAn eligible grantee that collaborates with public entities pursuant to the guidance issued by the Secretary of the Treasury pursuant to paragraph (1) may use not more than 15 percent of the amount paid to such eligible grantee under this section to, in coordination with one or more public entities, develop any administrative infrastructure necessary to provide application assistance services, including—(A)training the employees of a public entity or other designated institutional representative of a public entity about how to complete the emergency rental application process;(B)maintaining physical and electronic copies of all documents needed to apply for assistance;(C)establishing methods of communication between eligible grantees, public entities, community organizations, and individual households;(D)providing language translation services;(E)developing community outreach materials, programs, and initiatives; and(F)collecting and storing relevant documentation on-site at the public entity, or with a third party in a manner that complies with Federal, State, and local law. (3)DefinitionsIn this subsection:(A)Application assistance servicesThe term application assistance services means—(i)distributing applications for assistance to individuals that may qualify for assistance; and (ii)assisting individuals applying or assistance.(B)Public entityThe term public entity includes—(i)public elementary schools and public secondary schools (as such terms are defined under section 8101 of the Elementary and Secondary Education Act of 1965);(ii)public libraries;(iii)public housing agencies;(iv)public transit systems;(v)State departments of motor vehicles;(vi)the United States Postal Service; and(vii)Federal, State, and local social service providers. .